     Case 3:19-cv-01281-JLS-BLM Document 46 Filed 03/22/21 PageID.551 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA HERNANDEZ, an individual;                     Case No.: 19-CV-1281 JLS (BLM)
     ROBERTO NAVA, an individual; and
12
     AZAEL SANCHEZ, an individual,                       ORDER APPROVING JOINT
13                                     Plaintiffs,       STIPULATION FOR DISMISSAL
                                                         PURSUANT TO FED. RULE 41(a)
14   v.
15                                                       (ECF No. 45)
     SOUTHWEST KEY PROGRAM, INC.,
16   a foreign nonprofit; and DOES 1 through
     50,
17
                                    Defendants.
18
19         Presently before the Court is the Parties’ Joint Stipulation for Dismissal Pursuant to
20   Fed. Rule 41(a) (“Joint Stip.,” ECF No. 45). The Parties indicate that they have “entered
21   into a written confidential settlement agreement.” Id. at 2. Good cause appearing, the
22   Court APPROVES the Joint Stipulation. The above-captioned matter is DISMISSED
23   WITH PREJUDICE in its entirety, with each side to bear its own costs and fees. As this
24   concludes the litigation in this matter, the Clerk of the Court SHALL CLOSE the file.
25         IT IS SO ORDERED.
26   Dated: March 22, 2021

27
28

                                                     1
                                                                              19-CV-1281 JLS (BLM)
